Citation Nr: 0904285	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  05-25 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the hands and feet (claimed as numbness, residuals status 
post pilonidal cystectomy). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to 
October 1968. This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 rating 
decision of the Philadelphia, Pennsylvania, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for peripheral neuropathy of the hands and 
feet (claimed as numbness, residuals status post pilonidal 
cystectomy). 


FINDINGS OF FACT

1. The Veteran underwent a pilonidal cystectomy in service. 

2. There is no competent medical evidence showing that the 
Veteran has peripheral neuropathy of the hands and feet as a 
result of service or an incident thereof.


CONCLUSION OF LAW

Peripheral neuropathy of the hands and feet (claimed as 
numbness, residuals status post pilonidal cystectomy) was not 
incurred in or aggravated by active service. 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the Veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the Veteran of the evidence VA will attempt to obtain and 
that which the Veteran is responsible for submitting. Proper 
notice must inform the Veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the Veteran is expected to provide.  See 38 C.F.R. § 3.159 
(2008). In this case, the required VCAA notification was 
provided in a June 2003 letter prior to the September 2003 
adjudication. 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a Veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a Veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes this claim. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that VA must also provide notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
The Veteran did not receive notice consistent with Dingess in 
this claim.  However, since the preponderance of the evidence 
is against the claim, any appropriate disability rating and 
effective date to be assigned as to this claim is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claim. The 
record includes service medical evidence, VA treatment 
evidence, and a statement from the Social Security 
Administration. The Veteran was also given the opportunity to 
submit any additional records that he may have. There are no 
known additional records or information to obtain. 

The Veteran was offered a hearing in connection with his 
claim, and testified before a hearing officer at the RO in 
May 2008. The Board therefore finds that the record as it 
stands includes sufficient competent evidence to decide the 
claim. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the Veteran with his claim. 


Service Connection

The Veteran contends that service connection is warranted for 
peripheral neuropathy of the hands and feet (claimed as 
numbness, residuals status post pilonidal cystectomy) based 
upon service incurrence. He maintains that he had a pilonidal 
cyst removed in service and that this cyst removal eventually 
caused nerve damage which resulted in his peripheral 
neuropathy. Having carefully considered this claim in light 
of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110. As a general matter, service connection for 
a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service. See Cuevas v. Principi, 3 
Vet. App. 542 (1992).

There is no competent medical evidence substantiating the 
third prong -that of a nexus between the Veteran's peripheral 
neuropathy of the hands and feet and his inservice pilonidal 
cystectomy during service. By "competent medical evidence" 
is meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a).

Service medical evidence shows in September 1965, the Veteran 
was admitted to the U.S. Naval Hospital, Chelsea, 
Massachusetts with a pilonidal cyst of approximately one 
month duration. He was admitted for elective excision of the 
cyst. He was treated previously with penicillin and sitz 
baths. He was asymptomatic since that time. The cyst was 
excised and the Veteran had an uncomplicated postoperative 
course and did extremely well. After two weeks, he was 
released to the surgical outpatient department and was to be 
followed weekly, receiving daily packing of his pilonidal 
cyst wound and weekly shaving of the perisacral area. In 
August 1968, he underwent a separation examination prior to 
his discharge from service. It was noted that he had a 3 inch 
vertical scar in the rectal area. There was no pilonidal 
sinus, inflammation, or mass shown. It was also noted that 
the pilonidal cyst was treated by surgery in 1965 and that 
there was no complication or sequela. 

After service, the Veteran was first treated in May 2003 for 
numbness and weakness after sustaining a transient ischemic 
attack (TIA). He was treated with aspirin. Since that time, 
he has received treatment for peripheral neuropathy. 

The Veteran testified before a hearing officer at a RO 
hearing in May 2008. He testified that he had no neurological 
difficulties of the hands and feet prior to his enlistment in 
service. He stated at the time of the hearing, he was unable 
to make a fist, or hold a cup of coffee. He stated that all 
of his fingertips were numb. He also testified that at the 
time of his pilonidal cyst removal in service, he had some 
numbness, but he was in his early 20's and ignored the 
symptoms. Five or six years prior to the hearing, he stated 
that he began treatment for the condition. He also testified 
that no physician had associated his peripheral neuropathy to 
the removal of his pilonidal cyst. 

The Veteran has received treatment for peripheral neuropathy 
complaints, specifically occurring after he sustained a TIA 
in May 2003. However, there is nothing in the medical 
records, inservice or thereafter, that shows a link between 
any numbness or peripheral neuropathy complaints and the 
removal of his pilonidal cyst in service. Morton v. 
Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 
Vet. App. 51, 53 (1992).  (Observing that evidence of the 
appellant's current condition is not generally relevant to 
the issue of service connection, absent some competent 
linkage to military service).  

The only indication that the Veteran's peripheral neuropathy 
of the hands and feet were incurred in service is the 
Veteran's statement of such. To the extent that the Veteran 
contends that he currently has peripheral neuropathy of the 
hands and feet due to a pilonidal cystectomy in service, it 
is well established that as a layperson, the Veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Accordingly, the Veteran's own opinion and his theories do 
not constitute competent medical evidence in support of his 
claim, and thus carry no probative weight on the critical 
question in this matter of causation. 

Because of the lack of a link between the Veteran's 
peripheral neuropathy of the hands and feet and his service 
or an event therein, service connection for peripheral 
neuropathy of the hands and feet is denied. 


ORDER

Service connection for peripheral neuropathy of the hands and 
feet  (claimed as numbness, residuals status post pilonidal 
cystectomy) is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


